 
 
AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT TO INDENTURE
 
This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT TO INDENTURE (this “Amendment”) is
entered into as of March 20, 2009, by and among Simmons Bedding Company, a
Delaware corporation (the “Company”), the Guarantors (as defined in the
Indenture (as hereinafter defined)) and the Amending Holders (as hereinafter
defined).
 
RECITALS
 
WHEREAS, the Company, the Guarantors and Wells Fargo Bank Minnesota, National
Association, as trustee (in such capacity, the “Trustee”) are parties to that
certain Indenture, dated as of December 19, 2003 (as has been or may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Indenture”), pursuant to which those certain 7.875% Senior
Subordinated Notes due 2014 (the “Notes”) were issued;
 
WHEREAS, the Company, the Guarantors and certain Holders (the “Forbearing
Holders”) are parties to that certain Forbearance Agreement to Indenture, dated
as of February 4, 2009 (the “Indenture Forbearance Agreement”);
 
WHEREAS, the Company and the Guarantors have requested that the Indenture
Forbearance Agreement be amended to, among other things, provide for an
extension of the Forbearance Period; and
 
WHEREAS, the Amending Holders have so agreed upon the terms and conditions set
forth in this Amendment.
 
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.   Definitions.  Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Indenture.
 
SECTION 2.   Amendments to Indenture Forbearance Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Indenture Forbearance Agreement is hereby amended as follows:
 
(a)           Amendments to Section 2(a) of the Indenture Forbearance Agreement.
 
 
(i)           Clause (i) of Section 2(a) is hereby amended and restated in its
entirety to read as follows:
 
“(i) 11:59 p.m. (New York City time) on May 31, 2009; provided, however, that
the foregoing date shall be automatically extended to July 31, 2009 so long as
the Company has commenced, by May 31, 2009, a solicitation process seeking
consent for, or votes to effect, a Proposed Transaction (as hereinafter
defined), which Proposed Transaction at the time of extension shall be
acceptable to any Holders party hereto collectively holding more than
$100,000,000 in principal amount of the Notes (any such Holders, the “Extending
Holders”) in their sole discretion (such transaction, the “Selected
Transaction”); and”
 
(ii)           The word “or” shall be deleted before clause “(E)” and the
following new clause “(F)” shall be inserted immediately following clause “(E)”
thereof:
 
“; or (F) the Company’s failure to disclose timely all material nonpublic
information it is obligated to disclose publicly in accordance with the
confidentiality agreement to be entered into between the Company and any Holder
party hereto in form and substance satisfactory to the Company and such Holder
(each a “Confidentiality Agreement”)”
 
(b)           Section 2(c) is hereby amended by amending and restating such
Section in its entirety to read as follows:
 
“Except as provided in Section 2(a)(i), (i) none of the Holders party hereto
shall have any obligation to extend the Forbearance Period, or enter into any
waiver, other forbearance or amendment, and the agreement of any Holder party
hereto to permit any such extension, or to enter into any other waiver,
forbearance or amendment shall be subject to its sole discretion, (ii) any
agreement by any Holder party hereto to extend the Forbearance Period, if any,
or to enter into any waiver, other forbearance or amendment, must be set forth
in writing and signed by a duly authorized signatory of the relevant Holder and
(iii) the Company and each Guarantor acknowledge that the Holders party hereto
have not made any assurance concerning any possibility of an extension of the
Forbearance Period or the entering into of any waiver, forbearance or
amendment.”
 
 (c)           Section 3(g) of the Indenture Forbearance Agreement is hereby
amended by amending and restating such Section in its entirety to read as
follows:
 
“(g)             Management Discussions.  The Company shall cause its senior
management team, and use commercially reasonable efforts to cause
representatives of Weil, Gotshal & Manges LLP and Miller Buckfire and Co., LLC
(collectively, the “Company Advisors”), to discuss (at the option of the
Company, in person or telephonically), on a bi-weekly basis during regular
business hours and for reasonable durational periods (any such discussions to
occur at mutually agreeable times), with representatives of Paul Weiss and
Blackstone (collectively, the “Noteholder Advisors” and, together with the
Company Advisors, collectively, the “Professional Advisors”) and any Holder
party hereto who executes the  Confidentiality Agreement (any such Holder, a
“Restricted Holder”), the Company’s ongoing financial performance, operations
and liquidity.”
 
(d)           Section 3 of the Indenture Forbearance Agreement is hereby amended
by inserting the following new clause “(i)” immediately following clause “(h)”
thereof:
 
“(i)         Professional Advisors’ Meetings.  On a weekly basis (commencing
from the First Amendment Effective Date (as defined in that certain Amendment
No. 1 to Forbearance Agreement to Indenture, dated as of March 20, 2009, by and
among the Company, the Guarantors and certain Holders party hereto)), the
Company shall use commercially reasonable efforts to cause the Company Advisors
to (i) discuss (at the option of the Company Advisors, in person or
telephonically), to the extent not prohibited by the terms of any applicable
confidentiality obligation by which the Company is bound, with the Noteholder
Advisors, during regular business hours and for reasonable durational periods,
the process with respect to, and the status of, any asset sale, merger,
consolidation or other business combination, equity infusion, financing proposal
(of any type), change of control transaction or restructuring or plan proposal,
in each case, contemplated in connection with the Company’s restructuring
process (each, a “Proposed Transaction”), including, without limitation, by
providing detailed updates and information with respect to the material terms
and conditions of any such Proposed Transaction and (ii) from and after the
First Amendment Effective Date, promptly deliver to the Noteholder Advisors for
their review a copy of each bid and any operative document related thereto
(each, a “Proposed Transaction Document”) received by the Company Advisors on or
after March 6, 2009 with respect to any Proposed Transaction (the actions
described in clauses (i) and (ii) above, collectively, comprising a “Process
Update”); provided that, (a) if disclosing a Proposed Transaction Document is
prohibited under the terms of any applicable confidentiality obligation by which
the Company is bound, the Company Advisors shall, to the extent not prohibited
by such confidentiality obligation, deliver a written summary of the material
terms and conditions of such Proposed Transaction Document (a “Proposed
Transaction Document Summary”) in lieu of a copy thereof; (b) with respect to
any confidentiality obligation of the Company to the bidder or bidders selected
by the Company to further evaluate a Proposed Transaction (any such bidder, a
“Selected Bidder”), the Company agrees that it shall use commercially reasonable
efforts to obtain the consent of such Selected Bidder to permit the Company
Advisors to provide an un-redacted copy of any Proposed Transaction Document to
the Noteholder Advisors, and if such consent is not obtained after using
commercially reasonable efforts, the Company Advisors shall, to the extent not
prohibited under the terms of any applicable confidentiality obligation by which
the Company is bound, deliver a Proposed Transaction Document Summary in lieu
thereof; and (c) with respect to any confidentiality obligation by which the
Company is bound that arises on or after the First Amendment Effective Date, the
Company agrees that it shall use commercially reasonable efforts to ensure that
such confidentiality obligations do not prohibit (A) the Company or the Company
Advisors from providing any Proposed Transaction Document, Proposed Transaction
Document Summary or any other Process Update, or any information relating
thereto, to the Noteholder Advisors or (B) the Professional Advisors’ further
disclosure of such Proposed Transaction Documents, Proposed Transaction Document
Summaries or other Process Updates to any Restricted Holders in accordance with
the following sentence. Notwithstanding anything to the contrary herein, prior
to any disclosure of any information contained in any Proposed Transaction
Document, Proposed Transaction Document Summary or Process Update to any Person,
including, without limitation, any Restricted Holders or any other Holder, the
Professional Advisors will collectively determine the nature and extent of any
such disclosure (which determination shall be documented in writing, including
by email correspondence among the Professional Advisors); provided that, if
there is a disagreement among the Company Advisors, on the one hand, and the
Noteholder Advisors, on the other hand, the information that is the subject of
such disagreement shall not be disclosed by the Noteholders Advisors to any
Restricted Holder, any other Holder or any other Person unless and until such
disagreement is resolved as acknowledged by e-mail correspondence among the
Professional Advisors.
 
(e)           Section 3 of the Indenture Forbearance Agreement is hereby amended
by inserting the following new clause “(j)” immediately following new clause
“(i)” thereof:
 
“(j)          Bidders’ Meetings.  On or before April 17, 2009, the Company shall
cause each Selected Bidder to hold one meeting, during regular business hours
and for a reasonable durational period, with Restricted Holders who have not
submitted a bid to acquire or provide equity in or pursuant to a Proposed
Transaction to discuss, in reasonable detail, the nature, structure and material
terms of the Proposed Transaction sponsored by such Selected Bidder.
 
(f)           Section 3 of the Indenture Forbearance Agreement is hereby amended
by inserting the following new clause “(k)” immediately following new clause
“(j)” thereof:
 
“(k)             Selected Transaction.  The Selected Transaction shall not be
(i) withdrawn or (ii) amended, supplemented or otherwise modified in any respect
that is adverse to the interests of the Extending Holders, taken as a whole,
without the prior written consent of the Extending Holders.”
 
(g)           Section 3 of the Indenture Forbearance Agreement is hereby amended
by inserting the following new clause “(l)” immediately following new clause
“(k)” thereof:
 
“(l)          Access to Certain Third Parties.  On or after May 1, 2009, the
Restricted Holders and the Noteholder Advisors may request that the Company
grant, in the exercise of its reasonable discretion, a written waiver of any
contractual restriction imposed by the Company that would impair, condition or
otherwise limit such Restricted Holder’s or Noteholder Advisor’s rights or
ability to communicate with any party that has expressed an interest in
investing in, providing financing to, or buying the Company.”
 
(h)           Exhibit A to the Indenture Forbearance Agreement is hereby amended
by amending and restating clause “(i)” of paragraph 1 thereon in its entirety to
read as follows:
 
“(i) the failure of the Company to timely furnish a quarterly report on Form
10-Q for the quarter ended September 27, 2008 and the quarters ending March 28,
2009 as required under Section 4.03(a)(1) and, solely to the extent the
Forbearance Period has been extended pursuant to Section 2(a)(i) of this
Agreement, June 27, 2009, as required under Section 4.03(a)(1);”.
 
(i)           Exhibit A to the Indenture Forbearance Agreement is hereby amended
by inserting “or July 15, 2009” at the end of paragraph 2 thereon.
 
SECTION 3.   Ratification of Liability.  Each of the Company and the Guarantors
hereby ratifies and reaffirms (a) that the aggregate outstanding principal
amount of the Notes is $200,000,000 and the accrued and unpaid interest through
and including the date hereof is $10,689,000.00 and (b) all of its payment and
performance obligations under this Amendment, the Indenture Forbearance
Agreement and the Indenture, including, without limitation, the obligation to
pay interest at the default rate, in accordance with Sections 2.12 and 4.01 of
the Indenture, commencing on January 15, 2009.  Each of the Company and the
Guarantors (i) acknowledges receipt of a copy of this Amendment and all other
agreements, documents, and instruments executed and/or delivered in connection
herewith, (ii) consents to the terms and conditions of same and (iii) agrees and
acknowledges that the Indenture Forbearance Agreement and the Indenture remain
in full force and effect and are hereby ratified and confirmed.
 
SECTION 4.   Conditions to Effectiveness.  This Amendment and the agreement of
the Forbearing Holders to continue to forbear under the Indenture Forbearance
Agreement shall become effective on such date (the “First Amendment Effective
Date”) as the following conditions shall have been satisfied in full or waived
in writing by the Amending Holders:
 
 
(a)           Agreement. The Company, the Guarantors and Forbearing Holders
collectively holding more than $100,000,000 in principal amount of the Notes
(the “Amending Holders”) shall have executed and delivered signature pages to
this Amendment. Paul Weiss will notify the Company upon receipt of signature
pages from Forbearing Holders in accordance with Section 5 hereof holding in the
aggregate more than $100,000,000 in principal amount of the Notes.
 
(b) Fee.  Each Amending Holder which delivers its original, facsimile or
portable document format (“.pdf”) signature page to this Amendment to Paul Weiss
not later than 6:00 p.m. (New York City time) on March 20, 2009 shall have
received payment (by wire transfer in accordance with such Holder’s wire
transfer instructions provided to the Company) of an amendment fee (which shall
be fully-earned and non-refundable when paid) equal to 0.50% of the principal
amount of the Notes held by such Amending Holder as of the date of this
Amendment.
 
For the avoidance of doubt, this Amendment shall be effective in accordance with
this Section 4 regardless of whether the Trustee executes this Amendment.
 


 
SECTION 5.   Representations and Warranties of the Company and Guarantors.
 
To induce the Amending Holders to execute and deliver this Amendment, each of
the Company and the Guarantors represents and warrants that:
 
(a)           Corporate Power and Authority.  It has all requisite corporate or
other organizational power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
this Amendment.
 
(b)           Authorization of Amendment.  The execution and delivery of this
Amendment and the performance of this Amendment have been duly authorized by all
necessary corporate or other organizational action on its part.
 
(c)           No Conflict.  The execution and delivery of this Amendment and the
performance of this Amendment and the consummation of the transactions
contemplated hereby do not and will not (i) contravene its certificate of
incorporation or by-laws or limited partnership or other constituent documents,
(ii) violate any (a) applicable material requirement of law or (b) material
order or decree of any governmental authority or arbitrator applicable to it,
(iii) materially conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any of
its material contractual obligations or (iv) result in the creation or
imposition of any material lien or encumbrance upon any of its material
property.
 
(d)           Binding Obligation.  This Amendment has been duly executed and
delivered by it and constitutes a legal, valid and binding obligation of it to
the extent a party hereto enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws limiting creditors’ rights generally and except
as enforceability may be limited by general principles of equity (regardless or
whether such enforceability is considered in a proceeding in equity or at law).
 
(e)           Absence of Default.  As of the date hereof, except for the
Specified Defaults (as amended by this Amendment), no Default or Event of
Default has occurred or is continuing under the Indenture.
 
SECTION 6.   Representation of the Amending Holders.  Each Amending Holder
severally represents that on the date hereof it is the beneficial owner and/or
investment advisor or manager of discretionary accounts for the holders or
beneficial owners of not less than the aggregate principal amount of the Notes
set forth on a version of its signature page hereof provided by it to Paul
Weiss.
 
SECTION 7.   Entire Agreement; Amendment.  This Amendment, the Indenture
Forbearance Agreement and the Indenture (the “Note Documents”), constitute the
full and final agreement between the parties hereto with respect to the subject
matter hereof.  Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Amendment and the other Note
Documents.
 
SECTION 8.   Reference to and Effect Upon the Indenture Forbearance Agreement.
 
(a)           Except as expressly modified hereby, all terms, conditions,
covenants, representations and warranties contained in the Indenture Forbearance
Agreement and the Indenture, and all rights of the Holders and the Trustee and
all of the Obligations, shall remain in full force and effect. Each of the
Company and the Guarantors hereby confirms that no such party has any right of
setoff, recoupment or other offset with respect to any of the Obligations.
 
(b)           From and after the First Amendment Effective Date, (i) the term
“Agreement” in the Indenture Forbearance Agreement and all references to the
Indenture Forbearance Agreement in any Note Document shall mean the Indenture
Forbearance Agreement as amended by this Amendment.
 
SECTION 9.   Release of Holders.
 
(a)           Upon the effectiveness hereof and in consideration of the mutual
covenants contained herein and other accommodations granted to the Company and
the Guarantors hereunder, each of the Company and Guarantors party hereto, on
behalf of itself and each of its Subsidiaries, and its or their successors,
assigns and agents (collectively, the “Releasing Parties”), hereby expressly
forever waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the First Amendment Effective Date (and all defenses that
may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Amending Holders in any capacity, their
respective affiliates, agents, principals, managers, managing members, members,
stockholders, “controlling persons” (within the meaning of the United States
federal securities laws), directors, officers, employees, attorneys,
consultants, advisors, agents, trusts, trustors, beneficiaries, heirs, executors
and administrators of each of the foregoing (collectively, the “Released
Parties”), in each case, involving or otherwise relating to this Amendment, or
any of the other agreements entered into in connection herewith, the Indenture
Forbearance Agreement, the Indenture or any or all of the actions and
transactions contemplated hereby or thereby, including, without limitation, any
actual or alleged performance or nonperformance by any of the Released Parties
hereunder or thereunder.  Each of the Releasing Parties hereby acknowledges that
the agreements in this Section 9(a) are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the
Claims.  In entering into this Amendment, each of the Releasing Parties
expressly disclaims any reliance on any representations, acts, or omissions by
any of the Released Parties and hereby agrees and acknowledges that the validity
and effectiveness of the releases set forth above does not depend in any way on
any such representation, acts and/or omissions or the accuracy, completeness, or
validity thereof.  The provisions of this Section 9 shall survive the
termination or expiration of the Forbearance Period and the termination of the
Indenture and the payment in full of all obligations of any Releasing Party
under or in respect of the Indenture and all other amounts owing thereunder.
 
(b)           Each of the Releasing Parties represents and warrants that it has
not assigned to any Person any Claim, other than to Deutsche Bank AG, New York
Branch, as collateral agent (the “Collateral Agent”), pursuant to that certain
Pledge and Security Agreement, dated as of December 19, 2003, by and among the
Grantors party thereto and the Collateral Agent.  In the event that the
foregoing representation and warranty is, or is purported to be, untrue, each of
the Releasing Parties agrees to indemnify and hold harmless the Released Parties
against, and to pay, any and all actions, demands, obligations, causes of
action, decrees, awards, claims, liabilities, losses and costs (including, but
not limited to, reasonable expenses of investigation and fees and expenses of
counsel) that any of the Released Parties may sustain or incur as a result of
the breach or purported breach of the foregoing representation and
warranty.  The provisions of this paragraph shall survive the termination or
expiration of the Forbearance Period and the termination of the Indenture and
the payment in full of all obligations under or in respect of the Indenture and
all other documents executed in connection therewith and all other amounts owing
thereunder.
 
SECTION 10.   Successors and Assigns; No Third Party Beneficiaries.  This
Amendment shall be binding upon and inure to the benefit of the Company, the
Guarantors, the Forbearing Holders, the Trustee and their respective successors
and assigns; provided, that neither the Company nor any Guarantor shall be
entitled to delegate any of its duties hereunder and shall not assign any of its
rights or remedies set forth in this Amendment without the prior written consent
of the Forbearing Holders in their sole discretion. No Person other than the
parties hereto shall have any rights hereunder or be entitled to rely on this
Amendment and all third-party beneficiary rights are hereby expressly
disclaimed.
 
SECTION 11.   Governing Law.                                           This
Amendment shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its choice of law provisions.
 
SECTION 12.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile, in a
.pdf or other electronic transmission a signature page oft his Amendment signed
by such party, and any such facsimile, .pdf or other electronic signature shall
be treated in all respects as having the same effect as an original signature.
 
SECTION 13.   Section Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.
 
SECTION 14.
Severability.                                                                The
invalidity, illegality or unenforceability of any provision in or obligation
under this Amendment in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Amendment or of such provision or obligation in any other
jurisdiction.
 


 
<signature pages follow>
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 1 to Forbearance Agreement to Indenture
has been executed by the parties hereto as of the date first written above.
 


SIMMONS BEDDING COMPANY




By:  /s/ Stephen G.
Fendrich                                                              
 
Name:
Stephen G. Fendrich

 
Title:
President and Chief Operating Officer






 
 

--------------------------------------------------------------------------------

 



SIMMONS COMPANY




By:  /s/ Stephen G.
Fendrich                                                            
 
Name:
Stephen G. Fendrich

 
Title:
President and Chief Operating Officer




 
 

--------------------------------------------------------------------------------

 



THE SIMMONS MANUFACTURING CO., LLC
WORLD OF SLEEP OUTLETS, LLC
SIMMONS CONTRACT SALES, LLC
WINDSOR BEDDING CO., LLC
SIMMONS EXPORT CO.




By:  /s/ Stephen G.
Fendrich                                                              
 
Name:
Stephen G. Fendrich

 
Title:
President and Chief Operating Officer


 
 

--------------------------------------------------------------------------------

 



DREAMWELL, LTD.
SIMMONS CAPITAL MANAGEMENT, LLC




By:  /s/ Kristen K.
McGuffey                                                              
 
Name:
Kristen K. McGuffey

 
Title:
Vice President and Secretary




 
 

--------------------------------------------------------------------------------

 



OAKTREE CAPITAL MANAGEMENT, L.P.,
on behalf of various funds and accounts,
as , Amending Holder




By:  /s/ Desmund
Shirazi                                                              
 
Name:  Desmund Shirazi

 
Title:  Managing Director



By:  /s/ Frances
Nelson                                                              
 
Name:  Frances Nelson

 
Title:  Managing Director

 
 
MSD SBI, L.P.,
as , Amending Holder




By:  /s/ Marc R.
Lisker                                                              
 
Name:  Marc R. Lisker

 
Title:  Manager and General Counsel

 
 
JP MORGAN ASSET MANAGER,
as , Amending Holder




By:  /s/ Robert L.
Cook                                                              
 
Name:  Robert L. Cook

 
Title:  Managing Director
